Citation Nr: 1036046	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  96-40 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a higher rating from June 6, 1996, for 
hypothyroidism, evaluated as 30 percent disabling.

2.  Entitlement to a higher rating for adjustment disorder with 
major depressive disorder, evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to 
February 1994.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that, in part, granted service connection for 
hypothyroidism and assigned an evaluation of 10 percent, 
effective February 2, 1994.  The Veteran perfected an appeal to 
the Board, which remanded the case for additional development in 
December 1997.  

In a May 2001 rating decision, the New York, New York, RO 
increased the thyroid disability evaluation to 30 percent, 
effective June 6, 1996.  Thereafter, in an August 2002 decision, 
the Board denied the Veteran's higher rating claim for the 
thyroid disability.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
An Order of the Court, dated in March 2005, set aside and 
remanded the Board's decision.  In October 2005, the Board denied 
the issue of entitlement to a higher rating before June 6, 1996, 
and remanded the matter of entitlement to a higher rating from 
June 6, 1996, for further notification, evidentiary development, 
and adjudication.  The RO re-adjudicated the claim and again 
denied the Veteran's claim via the issuance of a supplemental 
statement of the case (SSOC) in August 2008.  

The Board denied the claim in a January 2009 decision.  In April 
2010, the Veteran's representative and VA's General Counsel filed 
a Joint Motion with the Court to vacate the Board's decision and 
remand the case.  The Court granted the motion.  The basis for 
the motion included VA's failure to provide sufficient reasons 
and bases for its denial of the Veteran's claim.  Specifically, 
the remand required that the Board provide a more thorough 
analysis of evidence relating to the Veteran's claim for a higher 
rating for her service-connected hypothyroidism.  

The RO also issued a rating decision in August 2007 awarding an 
increased disability rating of 50 percent for the Veteran's 
service-connected adjustment disorder with major depressive 
disorder.  The Veteran has appealed that decision as well and is 
seeking a rating for adjustment disorder with major depressive 
disorder higher than the 50 percent assigned in the August 2007 
rating decision.


FINDINGS OF FACT

1.  The Veteran has complained of weight gain, fatigue, decreased 
concentration, poor memory, muscle weakness, and feeling tired 
and sluggish, but there has been no objective showing of 
myxedema, slow return of reflexes, slow pulse, or decreased 
levels of thyroid hormones (T4 and/or T3).  There is no clear 
evidence of consistent weight gain attributable to 
hypothyroidism; nor has any cardiovascular involvement or 
bradycardia been shown to be related to hypothyroidism.

2.  Prior to May 20, 2009, the Veteran's adjustment disorder with 
major depressive disorder was manifested by flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships that 
approximated occupational and social impairment with reduced 
reliability and productivity.

3.  Since May 20, 2009, the Veteran's adjustment disorder with 
major depressive disorder has been manifested by depression, 
anxiety, constricted affect, depressed mood, irritability, sleep 
disturbance, poor concentration, and isolation that has resulted 
in occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypothyroidism since June 6, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 
4.21, 4.119, Diagnostic Code 7903 (2009).

2.  The criteria for a rating higher than 50 percent for 
adjustment disorder with major depressive disorder prior to May 
20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2009).  

3.  The criteria for a rating of 70 percent for adjustment 
disorder with major depressive disorder from May 20, 2009, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000, during the pendency of the 
instant appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2010).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal has 
been accomplished.  

In this respect, through November 2005 and February 2009 notice 
letters, the RO notified the Veteran of the legal criteria 
governing her claims and the evidence needed to support her 
claims.  Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has received 
notice of the information and evidence needed to substantiate her 
claims and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 2005 and February 2009 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom she wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2005 and 
February 2009 letters.

Here, however, the Board notes that the duty to provide notice 
relating to the Veteran's claims was not fully satisfied prior to 
the initial unfavorable decision by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by re-adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by re-
adjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the November 2005 and February 
2009 notice letters that fully addressed all notice elements.  
Specifically, the November 2005 and February 2009 notice letters 
notified the Veteran of her and VA's respective duties for 
obtaining evidence.  The letters also gave examples of the types 
of medical and lay evidence that the Veteran could submit or ask 
VA to obtain in support of her claims.  The November 2005 and 
February 2009 letters further informed the Veteran of what 
evidence was required to substantiate the claims.  

Although not all notices were sent before the initial decision in 
this matter, the Board thus finds that the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claims and given ample time to respond.  
The RO has also re-adjudicated the claims after proper notice was 
provided by way of January 2008 and May 2009 supplemental 
statements of the case (SSOCs).  The Board further notes that 
although the Court has held in Mayfield, supra, that post-
decisional documents are inappropriate vehicles with which to 
provide notice, the RO in this case provided VCAA-compliant 
notice that was followed by re-adjudication of the Veteran's 
rating claims.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the November 2005 and February 
2009 notice letters and the January 2008 and May 2009 SSOCs.  

Otherwise, nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  The Veteran was given VA 
examinations in October 1996, June 1997, November 1998, April 
2001, July 2007, and December 2007.  Relevant treatment records 
from the Syracuse VA Medical Center (VAMC) and the VA Western New 
York Healthcare System at Buffalo, New York, as well as records 
of private medical testing, have been associated with the 
Veteran's claims file.  The Veteran has further been given the 
opportunity to submit evidence, and she and her representative 
have provided written argument in support of her claims.  
Otherwise, neither the Veteran nor her representative has 
identified, and the record does not indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran is seeking a disability rating in excess of 30 
percent from June 6, 1996, for her service-connected 
hypothyroidism.  She is also seeking a disability rating in 
excess of 50 percent for her service-connected adjustment 
disorder with major depressive disorder.

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Board notes further that 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration of 
the appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of reports of VA 
examinations provided to the Veteran in October 1996, June 1997, 
November 1998, April 2001, July 2007, and December 2007, as well 
as treatment records from the Syracuse and Buffalo VAMCs and 
records of private medical testing.

The Veteran's treatment records from the Syracuse and Buffalo 
VAMCs reflect records showing July 1996 laboratory results of 
free T4 at 1.83 (designated as high) and T3 at 114 (reference 
range of 100 to 200).  Testing in October 1996 revealed T3 level 
of 114.  A laboratory report from February 1997 shows free T4 at 
1.85 and T3 at 123.  A summary of serology reports reflects T4 at 
1.85 in January 1997, at 2.55 in July 1997, at 1.15 in September 
1997, at 1.43 in December 1997, at 1.82 in November 1998, at 1.78 
in January 1999, at 1.83 in February 2000, and at 1.43 in April 
2000.  Laboratory summaries indicate that the Veteran's free T4 
level was at 1.5 in April 2005 and June 2005, and 1.3 in July 
2005, within the normal range (identified as 0.7 to 1.8).  
Thyroid function testing further revealed the Veteran's free T4 
level to be at 1.6 in October 2005.

An August 1997 VAMC treatment note indicated that the Veteran had 
lost 2 pounds on her weight loss regimen.  Treatment records from 
December 1997 show the Veteran had gained 8 pounds.  A January 
2000 treatment note reflects that the Veteran had a pulse of 91 
beats per minute.  She complained at that visit of memory loss, 
fatigue, and insomnia.  Her thyroid function testing was found to 
be within normal limits.  Similarly, an April 2000 progress note 
shows complaints of fatigue, constipation, and memory loss.  At 
that time the Veteran reported weight gain, but no specific gain 
was documented or confirmed by the Veteran's treating physician.  
Treatment notes from the Veteran's April 2001 VAMC visit indicate 
the treating physician's suggestion to the Veteran that she begin 
an exercise program to address her obesity, a suggestion that was 
repeated at a February 2002 visit.  The February 2002 treatment 
notes also reflect that the Veteran had lost 4 pounds since her 
last visit and had a pulse of 80 beats per minute.  Muscle 
strength was noted to be 5/5 bilaterally in both upper and lower 
extremities.  Her free T4 was found to be 1.98, which was noted 
as euthyroid.  The treating physician noted at that visit that 
"during the spring of 2000," the Veteran had an elevated 
thyroid stimulating hormone (TSH) level which required an 
increase in medication.  However, no indication was made that the 
Veteran's free T4 or T3 levels were depressed during the spring 
of 2000.  

Treatment notes from a March 2003 VAMC visit indicate that the 
Veteran's TSH level was elevated at the time, which her treatment 
provider indicated "may account for her persistent weight gain 
and inability to lose weight."  Her pulse was found to be 92 
beats per minute at that visit.  She was again encouraged to 
begin an exercise regimen to address her obesity at that time.  
Report of a February 2004 gynecological visit reflects the 
physician's finding that the Veteran's weight had been stable 
since 1999, with an 8-pound weight loss reported in the 2 weeks 
prior to the visit.  At a July 2004 VAMC visit ,the Veteran 
further reported having lost 30 pounds in the 2 months preceding 
the visit.  Her pulse at that visit was noted to be 66 beats per 
minute.  July 2005 treatment notes further indicate that the 
Veteran's deep tendon reflexes were equal and bilateral and her 
muscle strength was 5/5 throughout.  She was further noted to 
complain of depression, difficulty concentrating, fatigue, and 
psychomotor retardation at a July 2005 treatment visit, at which 
time she further complained of having withdrawn socially to avoid 
discussion of pregnancy by her friends and family.  She reported 
that her depression was related to her infertility.  She was 
assigned a Global Assessment of Functioning (GAF) score of 48 at 
that time and was diagnosed with moderate major depression.  At 
an emergency visit for knee complaints in June 2007, the 
Veteran's pulse was found to be 85 beats per minute.  She was 
again seen for psychiatric complaints in March 2009, at which 
time she was diagnosed with depression and assigned a GAF score 
of 50.  At that visit, the Veteran was noted to be tearful and 
have multiple other depressive symptoms, as well as an overall 
depressed mood and affect.

Report of a VA gynecological examination conducted in October 
1996 reflects that the Veteran was diagnosed with hypothyroidism 
and a 20-pound weight gain which had stabilized with medication.  
Thyroid function testing revealed free T4 at 1.84 (designated as 
high) and T3 at 87 (designated as low).  Her pulse was noted to 
be 64 beats per minute.  The examiner further concluded that the 
Veteran's hypothyroidism was "better controlled with 
medication."  Report of an October 1996 VA psychological 
examination reflects the Veteran's report of depression and 
problems with concentration and memory.  The examiner recorded 
findings of intact cognition, good insight and judgment, and no 
psychomotor retardation.  

A VA examination report dated in June 1997 reflects the Veteran's 
complaints of weight gain, no energy, feeling tired all the time, 
poor concentration, forgetfulness, and mood swings, but no 
intolerance of heat or cold and no constipation.  The examiner 
described the Veteran as an overweight female with a "moon 
face," a pulse at 76 beats per minute, and no palpable masses or 
nodules in the thyroid area.  Muscle strength was noted to be 5/5 
overall, with intact deep tendon reflexes bilaterally.  The 
examiner noted that January 1997 thyroid function testing showed 
free T4 at 1.85 and T32 at 123, and April 1997 laboratory results 
showed free T4 at 1.94.  The impression was active hypothyroidism 
and weight gain secondary to hypothyroidism.  

A November 1998 VA psychological examination report reflects the 
Veteran's complaints of hypothyroidism, weight gain, and low 
energy.  Mental status examination found the Veteran to manifest 
mild flatness of affect and psychomotor retardation but to have 
relevant, appropriate, and coherent speech.  The examiner further 
noted that the Veteran stated her complaints "in a deliberate, 
slow manner which cannot be classified as being sluggishness."  
Report of a November 1998 VA skin examination reflects that the 
Veteran complained of feeling tired all the time, having dry 
skin, cold hands, and hair loss.  The examiner noted "some 
rounding of the face" without "lid lag."  The examiner 
diagnosed hypothyroidism "in control" with T4 in a normal 
range.  The examiner concluded that "it is difficult to 
determine if the Veteran's weight gain is attributed to 
hypothyroidism or unbalanced diet and exercise regimen."  

Documentation of the April 2001 VA examination reflects that the 
examiner, who had conducted the November 1998 VA examination and 
subsequently performed a file review, opined that the Veteran's 
weight gain at the time of the November 1998 VA examination 
"could have been related to her hypothyroidism."  However, the 
examiner noted further that the Veteran had maintained thyroid 
functioning within normal limits since that time, and "her 
failure to lose weight, or repeated weight gain, cannot be 
attributed to her original diagnosis of hypothyroidism."  The 
examiner further stated that the Veteran's initial weight gain 
while still on active duty could have been related to her 
service-connected hypothyroidism but that her "persistent 
obesity and weight gain cannot be associated with her thyroid 
condition."  

Report from the Veteran's July 2007 psychological examination 
reflects the Veteran's complaints of problems concentrating at 
work and ongoing weight gain.  The Veteran specifically reported 
having lost 21 pounds after the birth of her son but subsequently 
gaining weight at the rate of 1 to 2 pounds per month.  She 
further complained of memory problems and lethargy, and the 
examiner noted some psychomotor retardation.  The examiner noted 
that the Veteran had been employed at a VA RO for eight years 
prior to the examination and was in fact still so employed.  The 
Veteran reported, however, that she did not socialize with anyone 
from work and "avoided family and friends outside of work."  
The examiner assigned a GAF score of 44 and diagnosed her with 
major depressive disorder secondary to hypothyroidism and ongoing 
weight gain and found the disability to cause reduced reliability 
and social productivity as well as "generally reduced work 
efficiency." 

Report from the Veteran's July 2007 hypothyroidism examination 
reflects the Veteran's complaints of feeling cold all the time 
and being sensitive to cold.  The Veteran also complained of 
mental sluggishness, constipation, and not sleeping well.  
Physical examination found the Veteran's pulse to be 45 beats per 
minute with deep tendon reflexes and muscle strength found to be 
normal.  The examiner further noted that the Veteran's thyroid 
function testing in October and November 2005 was within normal 
limits for both free T4 and T3 levels.  The examiner concluded 
that the Veteran showed "typical symptoms of moderately severe 
hypothyroidism" but she was euthyroid due to medication.

VA examination conducted in December 2007 revealed that the 
Veteran was found to be euthyroid but complained of fatigability 
and sluggish mental function.  Chronic constipation was also 
noted, as was the Veteran's complaint of cold intolerance and 
weight gain of 2 pounds over a 6-month period.  The examiner 
noted that the Veteran did not have a slow pulse on examination, 
although "some muscle weakness in both upper and lower 
extremities" was noted.  The examiner found no evidence of 
myxedema.  The Veteran was diagnosed with hypertension, although 
the examiner did not indicate that such disability was 
etiologically related to her hypothyroidism.  Deep tendon 
reflexes were noted to be normal, and no neurological deficits 
were found.  The examiner concluded that the Veteran remained 
symptomatic, with moderate to severe symptoms, despite being 
biochemically euthyroid.

Private electromyographic study of the Veteran conducted in 
August 2007 revealed that the Veteran demonstrated normal 
reflexes and normal strength in the upper extremities.  The 
examiner found "decreased strength in the lower extremities, 
which appeared to be related to activation."  The examiner found 
no evidence of neurologic disease, myopathy, or large-fiber 
polyneuropathy.  The examiner found no abnormalities in the study 
"other than decreased activation related to pain."

The Veteran has further submitted a letter from a VA clinical 
psychologist who has seen the Veteran on several occasions.  In 
the letter, dated May 20, 2009, the psychologist indicated the 
Veteran suffered from "chronic" depressive symptoms related to 
her service-connected hypothyroidism.  The psychologist further 
stated that the Veteran's psychological symptoms have 
"negativity [sic] influenced her functioning in multiple 
domains" and were interfering with routine activities.  
Specifically, the psychologist found the Veteran to be deficient 
in occupational and social capacities, noting that she had been 
told she was completing tasks too slowly and felt overwhelmed and 
inferior at work, and that she was unable to form new meaningful 
relationships or maintain effective relationship with her friends 
and family members.  The psychologist further noted the Veteran's 
symptoms of psychomotor retardation.  The psychologist concluded 
that the Veteran's symptoms "substantially impair her 
functioning in multiple domains," causing chronic occupational 
and social impairment.

A.  Hypothyroidism

The Veteran's service-connected thyroid disorder has been rated 
under Diagnostic Code 7903 for hypothyroidism.  The Board notes 
that during the course of the instant appeal, VA's Schedule for 
Rating Disabilities was revised with respect to the regulations 
pertaining to evaluations of disorders of the endocrine system.  
In particular, the Board notes that 38 C.F.R. § 4.119 was amended 
effective June 6, 1996, and now includes new rating criteria for 
hypothyroidism.  VA's General Counsel has held that if the 
revised criteria are more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-2000 
(April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Under the prior version of 38 C.F.R. § 4.119, Diagnostic Code 
7903, in effect before June 6, 1996, a 100 percent rating was 
warranted for pronounced hypothyroidism, with a long history and 
slow pulse, decreased levels of circulating thyroid hormones (T4 
and/or T3 by specific assays), sluggish mentality, sleepiness, 
and slow return of reflexes.  A 60 percent rating was warranted 
for severe hypothyroidism (the symptoms under the criteria for 
"pronounced" hypothyroidism being somewhat less marked), and 
decreased levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays).  A 30 percent rating was warranted for 
moderately severe hypothyroidism; sluggish mentality and other 
indications of myxedema, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays). 

Under the new schedular criteria, a 30 percent rating requires 
fatigability, constipation, and mental sluggishness.  38 C.F.R. § 
4.119, Diagnostic Code 7903 (2008).  A 60 percent rating requires 
muscular weakness, mental disturbance, and weight gain.  Id.  
And, a 100 percent rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  Id.

To establish entitlement to a rating in excess of 30 percent 
under the criteria in effect prior to June 6, 1996, medical 
evidence must show that the thyroid disorder may be characterized 
as severe hypothyroidism, with somewhat less marked symptoms of 
lengthy history, slow pulse, sluggish mentality, sleepiness, and 
slow return of reflexes, as well as decreased levels of 
circulating thyroid hormones.  The Board finds that from June 6, 
1996, the Veteran's hypothyroidism disability has more nearly 
approximated the criteria for the 30 percent rating under prior 
Diagnostic Code 7903 (1995).  With the exception of the July 2007 
VA examination, at which the Veteran's pulse was noted to be 45 
beats per minute, the Board finds that the Veteran has not 
demonstrated symptoms of bradycardia or slow pulse.  Similarly, 
the Veteran's VA examinations and treatment notes have 
consistently demonstrated that the Veteran showed no slowing in 
reflexes or decreased levels of circulating thyroid hormones.  To 
the contrary, the Board notes the December 2007 VA examiner's 
finding that the Veteran has been consistently euthyroid since 
beginning medication for hypothyroidism.  In addition, the Board 
looks to the February 2002 treatment note, which stated that the 
Veteran had demonstrated an elevated TSH level during the spring 
of 2000 that required an increase in medication.  However, no 
indication was made that the Veteran's free T4 or T3 levels were 
depressed during the spring of 2000.  The Board notes that the 
old version of Diagnostic Code 7903 defines "decreased levels of 
circulating thyroid hormones" as T4 or T3 levels, not TSH 
levels.  No evidence of record has shown that the Veteran has had 
decreased T4 or T3 levels at any point from June 6, 1996.  

The Board concedes that the Veteran has complained of sleepiness 
and "sluggish mentality" but notes that even given these 
factors, the evidence shows that her thought process was normal 
with no cognitive impairment beyond what was shown in a pre-
morbid state.  Further, the Board notes that certain medical 
evidence reflects that the Veteran's "mental sluggishness," 
currently diagnosed as major depressive disorder, is secondary to 
her service-connected hypothyroidism.  Indeed, VA has recognized 
the relationship between the Veteran's major depressive disorder 
and her hypothyroidism by granting service connection for 
adjustment disorder with major depressive disorder.  

The Board concludes that the Veteran has not exhibited the 
criteria found in the 60 percent or 100 percent evaluation for 
hypothyroidism under prior Diagnostic Code 7903.  Generally, the 
Veteran does not show a slow pulse, decreased levels of 
circulating thyroid hormones, or a slow return of reflexes.  The 
Board acknowledges that it is not expected, especially with the 
more fully described grades of disabilities, that all cases will 
show all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
this case, however, the criteria of the 60 percent rating under 
prior Diagnostic Code 7903 are not met.  The Board thus finds 
that the Veteran's hypothyroidism more closely approximates the 
criteria for the 30 percent rating, for moderately severe 
hypothyroidism, under prior Diagnostic Code 7903.  38 C.F.R. 
§ 4.7.  The Board notes that the Veteran's VA examiner in both 
July 2007 and December 2007 diagnosed the Veteran with moderate 
to severe symptomatology and found no indications of myxedema.  
Absent indications of decreased hormone levels and severe 
symptoms of hypothyroidism such as slow pulse, sleepiness, and 
slow return of reflexes, a higher rating is not warranted.  These 
findings have not been demonstrated in the objective clinical 
evidence of record.  Therefore, a higher evaluation of 60 percent 
is not warranted under prior Diagnostic Code 7903 from June 6, 
1996.  Similarly, the Board has also considered but does not find 
that the Veteran has demonstrated pronounced symptoms of 
hypothyroidism, as defined above, to warrant a 100 percent rating 
at any time from June 6, 1996.

With respect to the version of Diagnostic Code 7903 in effect as 
of June 6, 1996, the Board finds that the evidence does not show 
muscular weakness, mental disturbance and weight gain 
attributable to hypothyroidism to warrant a 60 percent rating 
under current Diagnostic Code 7903.  Consequently, a higher 
rating is not warranted under the current version of the 
regulation.  Under the new version, the symptoms of the Veteran's 
hypothyroidism do not more nearly approximate a higher 60 percent 
rating as required by 38 C.F.R. § 4.7.  On this point, while 
there is evidence of the Veteran's weight problems, the Board is 
persuaded by the April 2001 VA examiner's opinion that the 
initial weight gain during service may have represented a 
response to the hypothyroidism, but that her later persistent 
obesity and weight gain thereafter cannot be associated with the 
thyroid condition.  This opinion is consistent with the lack of 
showing of decreased thyroid hormones over the years.  The Board 
further acknowledges that the Veteran has complained over the 
years of continued weight gain but also notes repeated findings 
by VA treatment providers, such as those in February 2002, 
February 2004, and July 2004, that the Veteran had lost weight.  
Additionally, the Board notes that treatment notes from a March 
2003 visit indicate that the Veteran's TSH was elevated, which 
the treatment provider indicated "may account for her persistent 
weight gain and inability to lose weight."  However, a 
physician's statement framed in terms such as "may" is not 
probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  In addition, in 
finding that the Veteran has not shown ongoing weight gain 
attributable to her thyroid disorder, the Board looks to the 
November 1998 VA opinion in which the Veteran's VA examiner 
concluded that it was "difficult to determine if the Veteran's 
weight gain is attributed to hypothyroidism or unbalanced diet 
and exercise regimen."  The Board thus concludes that there is 
insufficient evidence in the record to support a conclusion that 
any ongoing weight problem the Veteran has had is due to her 
hypothyroidism.  

The Board acknowledges that there is some objective indication of 
muscle weakness.  Prior to December 2007, the Veteran 
consistently demonstrated normal muscle strength and deep tendon 
reflexes bilaterally, as demonstrated in February 2002 and July 
2005 treatment notes, as well as at the June 1997 and July 2007 
VA examinations.  However, at the Veteran's December 2007 VA 
examination, she was found to have muscle weakness, although deep 
tendon reflexes were noted to be normal, and no neurological 
deficits were found at the time.  The Veteran was also found to 
have some decreased strength in the lower extremities at an 
August 2007 private examination, which the examiner opined 
appeared to be related to activation due to pain.  (No mention of 
the Veteran's hypothyroidism was made as a cause or contributing 
factor to this apparent decreased strength in the August 2007 
study.)  The Board concludes that there is a suggestion in the 
December 2007 VA examination report that the Veteran may have 
muscle weakness due to hyperthyroidism.  Nevertheless, based on 
the above-identified evidence, the Board is persuaded that any 
weakness is not due to hypothyroidism.  She had no loss of 
strength in the upper extremities just a few months earlier and 
the loss of strength in the lower extremities appeared to the 
examiner to be a problem with the Veteran's activity.  The Board 
is persuaded by the August report because muscle weakness in just 
one part of the body appears to be best explained by the reason 
given by the August examiner.  None was given by the December 
examiner, which makes that report less persuasive.  Moreover, 
because Diagnostic Code 7903 requires that there must be muscular 
weakness, mental disturbance, and weight gain in order to grant 
the 60 percent rating, the Board concludes that a rating in 
excess of 30 percent is not warranted.  The Board again 
acknowledges that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  However, 
the Board further notes that evaluation of the same disability 
impairment under another diagnostic code is pyramiding, which is 
to be avoided.  See 38 C.F.R. § 4.14 (2009).  In this instance, 
the Veteran's mental disturbance has been separately compensated 
by an award for adjustment disorder with major depressive 
disorder, as discussed in more detail below.  The Board is bound 
by regulations and the Court's prior holdings in concluding that 
it may not justify a higher evaluation for hypothyroidism by 
considering duplicative or overlapping symptoms that are also 
independently compensated by a separate disability rating.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  In addition, the Board again notes the April 
2001 VA examiner's conclusion that the Veteran's weight gain, 
after the initial diagnostic period, cannot be attributed to her 
hypothyroidism.  

Similarly, the Board has considered but does not find that the 
Veteran meets the criteria for a 100 percent rating under current 
Diagnostic Code 7903.  In that connection, the Board notes that a 
100 percent rating under the current Diagnostic Code requires a 
showing of cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance, bradycardia, and sleepiness.  
Here, the Veteran does not meet the criteria.  The Board concedes 
that the Veteran has complained of cold intolerance and 
sleepiness, as noted in the July 2007 and December 2007 VA 
examinations.  However, there is no evidence that there is any 
cardiovascular involvement with her service-connected 
hypothyroidism.  In that connection, the Board acknowledges that 
the Veteran is currently diagnosed with hypertension but notes 
that there is nothing in the medical evidence to suggest that 
hypertension is related in any way to her service-connected 
hypothyroidism.  To the contrary, the Board looks to a June 2002 
rating decision, unappealed by the Veteran, in which the RO 
denied service connection for a heart condition as secondary to 
service-connected hypothyroidism.  Further, as discussed above, 
with the sole exception of the July 2007 VA examination at which 
the Veteran's pulse was noted to be 45 beats per minute, there is 
no evidence of bradycardia in the Veteran's record.  Even when 
the pulse was 45, bradycardia was not diagnosed.  

While the Veteran has complained of cold intolerance and 
sleepiness, the Board notes that the criteria for a 100 percent 
rating under Diagnostic Code 7903 are not met in that the Veteran 
has not established that she suffers even most of the symptoms 
required by the Diagnostic Code to warrant a 100 percent rating.  
Her complaint of muscle weakness has already been discussed and 
is attributable to inactivity.  She has no cardiovascular 
involvement and no diagnosed bradycardia.  These are significant 
aspects of the criteria characteristic of the 100 percent rating.  
Indeed, they set the criteria for a total rating apart from other 
criteria and their absence may not be overlooked when applying 
the rating code to the facts of the case.  As discussed above, 
the Veteran is in receipt of a separate disability rating for her 
service-connected adjustment disorder with major depressive 
disorder.  This disability has been linked to her service-
connected hypothyroidism, making an award of separate 
compensation for symptoms of "mental disturbance" under the 
Diagnostic Code for hypothyroidism an impermissible act of 
pyramiding.  38 C.F.R. § 4.14.  Consequently, a rating higher 
than already awarded by the RO is not permissible.  

B.  Adjustment Disorder with Major Depressive Disorder

In its August 2007 rating decision, the RO assigned an increased 
disability rating of 50 percent for the Veteran's adjustment 
disorder with major depressive disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).  Under the General Rating Formula 
For Mental Disorders, to include adjustment disorder and major 
depressive disorder, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  It is necessary to evaluate a disability from the 
point of view of a veteran working or seeking work.  38 C.F.R. § 
4.2 (2009).

Concerning the time period prior to May 20, 2009, the Board notes 
that during this time period, the Veteran's adjustment disorder 
with major depressive disorder appeared to be characterized as 
moderate in nature, consistent with the criteria for a 50 percent 
rating.  In that connection, the Board notes that, during that 
time period, the Veteran was treated on several occasions for 
complaints of depressed mood and difficulty with work and social 
relationships.  She was specifically noted at her July 2007 VA 
examination to have reduced reliability and social productivity, 
and difficulty in a work environment, although she was noted to 
be employed on a full-time basis.  She was further seen on 
multiple occasions by VA treatment providers for complaints of 
depression, difficulty concentrating, and social withdrawal.  
Hence, the Board finds that prior to May 20, 2009, the Veteran's 
adjustment disorder with major depressive disorder more nearly 
approximated the assigned 50 percent rating for occupational and 
social impairment with reduced reliability and productivity, as 
manifested by the Veteran's flattened affect; disturbances of 
motivation and mood; and difficulty establishing and maintaining 
effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (symptoms recited in the rating schedule for mental 
disorders are to serve as examples of the type and degree of the 
symptoms and not an exhaustive list.).  In so concluding, the 
Board finds particularly persuasive the Veteran's ongoing 
depression and difficulty in establishing new social or intimate 
relationships, as well as her failure to perform at an optimal 
level of employment, as recorded by the private psychiatrist.  

The Board notes, as discussed above, that it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. 
§ 4.21 (2009).  Nonetheless, upon review of the relevant medical 
evidence discussed above, the Board finds that, for the period 
prior to May 20, 2009, the Veteran's adjustment disorder with 
major depressive disorder was manifested by symptoms resulting in 
occupational and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  Indeed, at the 
Veteran's July 2007 VA examination, she was found to have 
symptomatology directly productive of reduced reliability and 
productivity and decreased work efficiency, a level of impairment 
specifically identified in the rating criteria as warranting a 50 
percent disability rating.   See 38 U.S.C.A. § 5017(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.130 (Diagnostic Code 9434).  The evidence 
indicates that the Veteran consistently experienced this level of 
symptomatology for the period prior to May 20, 2009.  Therefore, 
a rating higher than the 50 percent disability rating currently 
assigned is not warranted for the period prior to May 20, 2009.  

An evaluation in excess of 50 percent is not warranted during 
this rating stage as even more disabling symptoms were not 
evident in the record that would approximate a 70 or 100 percent 
rating.  In that connection, the Board notes that during this 
period, the Veteran was not found to have deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); or an inability to establish and 
maintain effective relationships.  Thus, for the period prior to 
May 20, 2009, a higher rating is not warranted.

Turning to an evaluation of the Veteran's service-connected 
adjustment disorder with major depressive disorder since May 20, 
2009, the Board notes that the letter submitted by the Veteran's 
treating VAMC psychologist, dated May 20, 2009, reflects that the 
Veteran's symptoms of adjustment disorder with major depressive 
disorder had increased in severity.  The psychologist noted at 
that time that the Veteran was experiencing deficiencies in the 
areas of work, social, and family functioning, citing her bouts 
with tearfulness while at work and her increasing estrangement 
from friends and family members.  The psychologist reported that 
the Veteran related symptoms of depression, social isolation, 
irritability, and poor concentration.  In characterizing the 
occupational and social impairment of the Veteran's adjustment 
disorder with major depressive disorder, her VAMC psychologist 
gave the opinion that the symptoms result in occupational and 
social impairment with deficiencies in the areas of work, 
socializing, and family relationships.  This level of functional 
impairment is considered to be 70 percent disabling according to 
the rating criteria.  Indeed, the psychologist's May 20, 2009, 
letter contains evidence that the Veteran experiences difficulty 
with relationships as well as adapting to stressful work 
settings.  This is supported by subsequent VA treatment records, 
as well as the Veteran's seemingly credible statements concerning 
her difficulty interacting with co-workers and ongoing stress 
over her job performance and physical condition.  

In finding that the Veteran warrants a 70 percent disability 
rating for her service-connected adjustment disorder with major 
depressive disorder for the period from May 20, 2009, the Board 
notes that severe symptoms such as difficulty adapting to 
stressful circumstances and the inability to establish and 
maintain effective relationships are reflective of a 70 percent 
disability level.  Given the VA psychologist's May 20, 2009, 
characterization of the functional impairment of the Veteran's 
adjustment disorder with major depressive disorder, the Board 
finds that it is at least as likely as not that the Veteran's 
adjustment disorder with major depressive disorder has resulted 
in impairment equating to occupational and social impairment with 
deficiencies in most areas.  That is, when reasonable doubt is 
resolved in her favor, the criteria for a 70 percent rating have 
been met.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 
4.21, 4.130 (Diagnostic Code 9434).  This is so since May 20, 
2009-the first day that the Veteran's treating VAMC psychologist 
identified and discussed the Veteran's worsening psychological 
symptomatology.  

The Board further finds that, for the entirety of the appeal 
period, symptoms set forth in the criteria for a total rating for 
the Veteran's service-connected adjustment disorder with major 
depressive disorder have not been evident.  Although her 
occupational and social functioning has been impaired, the 
evidence shows that the Veteran nevertheless has been regularly 
employed full-time at a VA Regional Office and has been married 
for over 15 years.  This evidence tends to show that the Veteran 
retains some functioning given her employment status and marital 
relationship.  Moreover, the July 2007 examination documented 
that the Veteran was clean, neatly groomed, and appropriately 
dressed, had unremarkable speech, was oriented in all spheres, 
had an unremarkable thought process, was not delusional, did not 
exhibit inappropriate behavior, had no panic attacks, had no 
homicidal thoughts, had good impulse control, was able to 
maintain minimal personal hygiene, had no problems with 
activities of daily living, and was not incompetent for handling 
VA funds.  The Veteran's treating VAMC psychologist found no 
differently in her May 2009 letter to VA.  In view of the lack of 
symptomatology consistent with a total disability rating, an 
evaluation in excess of 70 percent is not warranted at any time 
during the appellate period.

In its analysis, the Board has considered the GAF scores ranging 
from 44 to 50 assigned to the Veteran by the July 2007 VA 
examiner and her VAMC treatment providers.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
the GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the interpretations 
of the score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, 
the GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the score must be considered in light 
of the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious 
symptoms," which include suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupation, or school functioning, such as no friends or 
being unable to keep a job.  The Board notes here that the 
Veteran has not at any time displayed suicidal ideation or severe 
obsessional rituals, nor has she been noted to engage in 
activities such as shoplifting.  Further, although the Veteran 
has been noted to have difficulty maintaining social 
relationships, she has had some degree of success; she continues 
to be married to her husband of over 15 years and has a strong 
relationship with her young son, whom she has called her "reason 
for living."  Nothing about the Veteran's assigned GAF scores, 
when considered in light of the other evidence of record-in 
particular the Veteran's level of occupational and social 
impairment-leads the Board to conclude that a rating higher than 
assigned herein is warranted.  The Board reiterates that the 
Veteran's assigned GAF score is not dispositive of the evaluation 
and must be considered in light of the actual symptoms of her 
disorder.  

The Board has considered the Veteran's and her representative's 
contentions with regard to her claims for higher ratings for her 
service-connected hypothyroidism and adjustment disorder with 
major depressive disorder.  While the Board does not doubt the 
sincerity of the Veteran's belief that her disabilities are more 
severely disabling than reflected in the current ratings, as a 
lay person without the appropriate medical training or expertise, 
she simply is not competent to provide a probative opinion on a 
medical matter, such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

C.  Extra-Schedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); frequent periods 
of treatment, let alone hospitalization; or evidence that the 
Veteran's hypothyroidism or adjustment disorder with major 
depressive disorder otherwise renders impractical the application 
of the regular schedular standards.  The Board acknowledges that 
the Veteran contends that her disabilities have affected her job 
performance negatively and has submitted an August 2007 letter 
from her supervisor indicating that the Veteran's use of sick 
leave and annual leave has been excessive.  However, there is 
nothing in the record to indicate that the Veteran has actually 
been terminated or is currently unemployed and unable to secure 
gainful employment as a result of her service-connected 
hypothyroidism or adjustment disorder with major depressive 
disorder.  Therefore, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claims 
that is not contemplated by the rating schedule.  The very 
symptoms the Veteran experiences are those specifically 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 
111 (2008).  As a result, the Board concludes that a remand to 
the RO for referral of the rating issue to the VA Central Office 
for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected hypothyroidism does not warrant a rating in 
excess of 30 percent from June 6, 1996.  38 C.F.R. § 4.119.  The 
Board further finds that the Veteran's service-connected 
adjustment disorder with major depressive disorder does not 
warrant a rating higher than 50 percent for the period prior to 
May 20, 2009, but warrants a rating of 70 percent thereafter.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2009).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for ratings higher than assigned herein, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a higher rating for hypothyroidism from June 6, 
1996, is denied.

Entitlement to a higher rating for adjustment disorder with major 
depressive disorder for the period prior to May 20, 2009, is 
denied.

A 70 percent rating for adjustment disorder with major depressive 
disorder is granted from May 20, 2009, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


